NO. 07-06-0105-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MAY 18, 2006



______________________________



BENJAMIN SANCHEZ RODRIGUEZ, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 47
TH
 DISTRICT COURT OF POTTER COUNTY;



NO. 51736-A; HONORABLE HAL MINER, JUDGE

_______________________________





Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Pending before this Court is appellant’s motion to dismiss his appeal.  Appellant and his attorney both have signed the document stating that appellant withdraws his appeal.  Tex. R. App. P. 42.2(a).  No decision of this Court having been delivered to date, we grant the motion.  Accordingly, the appeal is dismissed.  No motion for rehearing will be entertained and our mandate will issue forthwith.

Mackey K. Hancock

        Justice

Do not publish.
hat failure to do so would result in dismissal of Sullivan’s appeal.  By the motion for rehearing, counsel has demonstrated that due to a medical condition, which required admission to the hospital, and an oversight by his staff, he was unaware of the directive for certification  until he returned to his office on October 7, 2005, and discovered the appeal had been dismissed.   

Accordingly, Chester Wayne Sullivan’s motion for rehearing is granted and the appeal is reinstated.  Both the clerk’s record and reporter’s record have now been filed.  Chester Wayne Sullivan’s brief is due on or before Monday, November 28, 2005.



Don H. Reavis

      Justice